OPINION — AG — ** CHIROPRACTIC LICENSE — REQUIREMENTS ** THE OKLAHOMA BOARD OF CHIROPRACTIC EXAMINERS 'CANNOT' GRANT A LICENSE TO PRACTICE CHIROPRACTIC TO AN INDIVIDUAL WHO HAS NOT BE LICENSED TO PRACTICE CHIROPRACTIC IN ANY STATE BUT HAS MET ALL THE EDUCATIONAL REQUIREMENTS, AS SPECIFIED IN 59 O.S. 164 [59-164], AND HAS PASSED BOTH PARTS OF THE NATIONAL BOARD OF EXAMINATIONS OF THE NATIONAL BOARD OF CHIROPRACTIC EXAMINERS WITHOUT SUCCESSFULLY EXAMINING THE INDIVIDUAL IN ACCORDANCE WITH THE TERMS OF 59 O.S. 164 [59-164] (APPLICANT'S QUALIFICATIONS). THE OKLAHOMA BOARD OF CHIROPRACTIC EXAMINERS 'CANNOT' GRANT A LICENSE TO PRACTICE CHIROPRACTIC TO AN INDIVIDUAL WHO HAS NOT BEEN LICENSED TO PRACTICE CHIROPRACTIC IN ANY STATE BUT HAS MET ALL REQUIREMENTS IN 59 O.S. 164 [59-164], HOLDS AN OKLAHOMA BASIC SCIENCE CERTIFICATE AND HAS PASSED THE NATIONAL BOARD OF EXAMINATIONS, WITHOUT SUCCESSFULLY EXAMINING THE INDIVIDUAL IN ACCORDANCE WITH THE TERMS OF 59 O.S. 164 [59-164] (RECIPROCITY, EDUCATIONAL, ELIGIBILITY) CITE: 59 O.S. 164 [59-164] (DALE F. CROWDER)